Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment”), made and entered into effective as of January
18, 2007, by and between WHITTIER ENERGY CORPORATION, a Nevada corporation (the
“Company”), and BRYCE W. RHODES (the “Executive”),

WITNESSETH THAT:

WHEREAS, the Company and the Executive have entered into an Employment Agreement
made effective as of June 1, 2005 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive now desire to amend the Employment
Agreement to make certain changes intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended;

NOW, THEREFORE, in consideration of the premises, the parties do hereby agree as
follows:

1.             Section 13(b) of the Employment Agreement is hereby amended by
restatement in its entirety to read as follows:

(b)           In the event this Agreement is terminated by the Company upon a
Change of Control, for Economic Cause, or without Cause, the Executive shall
receive his Base Salary for an additional twelve month period beginning on the
date of termination, payable in accordance with the Company’s normal payroll
procedures but in no event less frequently than once each calendar month;
provided, however, that if upon such termination the Executive is a “specified
employee” (within the meaning of section 409A(a)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”) and the regulations promulgated thereunder),
the Base Salary payments otherwise payable hereunder prior to the date that is
six months after the date of the Executive’s “separation from service” (within
the meaning of Code section 409A(a)(2) and the regulations promulgated
thereunder) with respect to the Company and its affiliates shall be deferred for
payment in a single lump sum on the date that is six months after the date of
such separation from service.  In addition, upon such termination, the Company
shall maintain the Executive as a participant in, or provide benefits comparable
to those of, the Company’s medical, dental, vision and life insurance plans
until the earlier of 12 months from the date of such termination or the date on
which the Executive becomes a participant in an employee welfare benefit plan of
the same type of a new employer.  In the event this Agreement is terminated by
the Company upon a Change of Control, for Economic Cause, or without Cause, any
stock options held by the Executive shall immediately vest upon such
termination.  The benefits provided for in this paragraph (including the
vesting, if any, of the Executive’s options) (i) shall serve as liquidated
damages for the termination of the Executive’s employment, and the Company shall
have no further liability to the Executive on account of this Employment
Agreement or its termination, and (ii) shall not affect the rights or benefits
of the Executive under any other


--------------------------------------------------------------------------------


agreement with the Company or any employee benefit plan or arrangement
maintained by the Company.

2.             Except as provided in this Amendment, the provisions of the
Employment Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment has been executed by the parties to be
effective as of the date first written above.

 

WHITTIER ENERGY CORPORATION 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

By:

 

/s/ Daniel H. Silverman 

 

 

Name:

 

Daniel H. Silverman 

 

 

Title:

 

Executive Vice President and Chief

 

 

 

 

Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Bryce W. Rhodes

 

 

 

Bryce W. Rhodes

 

 


--------------------------------------------------------------------------------